Case 2:12-cv-01924-SM-JCW Documen t582 Filed 11/12/19 Page 1 of 6

_UNited Stetes Bishi
| Wollan EASTEAN :
] pus. [
RECEIVED (Jo. 2°] ve O b Cree
arene SO
Ct Loner abe

   

romeyegtest Susie niga
a
pERED F FoR FUN? te NU 4 ef Staten of henecu ca,
TEN
9, 208
ww : 1 COUR na vty \ER@su S

me City of New Onleavs
Fon fon In LN tenVention

AY lene N =
1 ee eee ey ae
ee ‘ Suen,

 

 

 
 

 

tition fonHnen, SHED, SIN 06 the
CAP tare NUNS bEGAN abs IN VES.
GAtie ni on iy oF Z o of We Un
OF te) Orlin = ONce Orant

Mest CWenematter”) (6.2 Ds\ purer

ANY HD USCA Se 14 (4) Deftioner
VAs Oren MOE mee, IN { USO a AN

 
CASS bee CV-01924-SMJICW Document 582 Filed 11/12/19 Page 3 of 6

; |
WS.

 

(2 tcbromen Turttlven otees, tt wes lier
w bie Nor Ateeny tye GoVRENWENnts IN -
Vsttertios Of (NO. DOs.) Atte —
Des Onaclof to ia] (UfINUS AKIN
GIVEN {We Evite cg Wes needa
Kove dis INNOCENCE, DEtitoNer. -
Tiled & Stele Cv! “Tay suct:
ay obtavet Veuly Discourcet-_
Pucqen ce Ast Heed fetter, Detiho ner
Avienyfiest Hue OMeinad filed Gui (A
W Bac Tey ON (Y IS, 2004 Ste
Bebo" FY Cm ((UEN Gi th (VU. arruson
Sy tal, VZo09g- 4937 Cun Oistret
lar t Dwisien' Er Sefon 1H ANY petotoug
Ex mendes [Kwoecy Exlubob Gi Lag

wheel, USAS BEN i Hitn

fay Strtes AHetwe OéNecal Ete
colt ang ot ea
Refewserl Nae TINSIIN Gs see (ub

 

 

 
 

Case 2:12-cv-0 4-SM-JCW Document 582 Filed 1 1/12/19 Page 4o

doorheounte,. ecto dleethon &
MSE MOP Os. as _wellas otter, Us

bdwucts & Gy No PO)

(hho wen toccther, otedes. Aue Vout
Orie O D parctuest of (ustce tlet
His [rusuct ieceattern, tue Coyle
er of fiw te ea

04+ (NO S| fy (

eu) On ANS, wl de CH or

K COncsent becnee's. ad “
whiely vas 1p (ef +o I EP ILESENT- t+ lis
se aye pat aU of
  

ent 582. Filed 11/12/19 Page 5 of 6

[ef su of slide Kt fect] Caucts whale

aa tue, Own indegest ANY &
unte (2 flat of ephhenge AN 7
IS i CO (NY wccete Ie ynagpey
Vichigs. ay (NOPDs) tel force -
farven Yivisien MY ye

tN pico! Ales ! SEE blab"

Felson furctwen atetes. We was -
iy {Wo 52) fAcs oly wen be UAS

Ke vpn ON QuNe 9, Log Pe

iS I> Now Sty Hiéel68) CATLS
ly Ant Me Ssawe (INOPD. ¥ Tal
Tokee amid QPReON fwvisibny bins not
EDS OS OEE ee

 

 
pemeeeennensmmene Wid akmebero=WI24-SMRJCW Document 582 Filed 11/12/19 Page 6 of 6

 

 

 

 

 

tata VC4rIt
